DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 9, 18, and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Sandra Constant et al., Reactive Organosolv Lignin Extraction from Wheat Straw: Influence of Lewis Acid Catalysts on Structural and Chemical Properties of Lignins, 65 Industrial Crops and Products 180 (2015) (“Constant”) in view of          WO 2016/033456 (“Bozell”) as evidenced by K. V. Sarkanen, Chemicals from Western Hardwoods and Agricultural Residues, Semiannual Report (October 1, 1977 - March 30, 1978), National Science Foundation, March 30, 1978, 30 pages (“Sarkanen”) and T. M. Wood & J. N. Saddler, Increasing the Availability of Cellulose in Biomass Materials, 160 Methods in Enzymology 3 (1988) (“Wood”).
Considering Claims 1-3, 5, 9, and 27: Constant teaches an organosolv process for extracting lignin from wheat straw in the presence of a Lewis acid.  (Constant, Abstract; 181, second column, Pulping; 182, Table 1).  In an example, Constant teaches organosolv extraction of lignin with 65% aqueous ethanol at 160 °C in the presence of the Lewis acid FeCl3.  (Id. 181, second column, Pulping; 182, Table 1, row 4).  This step reads on the organosolv treatment step of claims 1 and 27.  The FeCl3 of Constant reads on the FeCl3 of claims 1 and 27.  The 65% aqueous ethanol of Constant reads on the second aqueous polar protic solvent mixture of claims 1, 3, and 9.  The 160 °C temperature of Constant falls within the temperature range of about 160 to about 180 °C of claims 1 and 27.  Evidentiary references Sarkanen and Wood provide further evidence that FeCl3 has been well known in the art since at least 1978 to be an effective acid catalyst for organosolv processes.  Sarakanen describes an organosolv delignification of red alder wood using a catalytic amount of FeCl3 in an ethanol–water mixture at 165 °C.  (Sarkanen, 14).  Wood identifies FeCl3 as one of two examples of catalysts used in organosolv pretreatment.  (Wood, 6, final full paragraph).
	Constant does not teach that the wheat straw is subjected to a pre-organosolv extraction step that results in essentially no lignin being extracted from the wheat straw.  However, Bozell teaches that prior to conducting an organosolv lignin extraction, extractives are removed from switchgrass or poplar (i.e., lignocellulosic materials) by heating to about 100 °C in 0 to 90% aqueous ethanol.  (Bozell, ¶¶ 0021, 0024).  Bozell identifies the extractives as non-structured phenolic compounds, fatty acids, glycerides, waxes, terpenes, terpenoids, and inorganic materials.  (Id. ¶¶ 0007, 0021).  Accordingly, one of ordinary skill in the art would reasonably understand that the removal of extractives taught by Bozell does not extract appreciable amounts of lignin from the lignocellulosic material.  The step of removing extractives taught by Bozell reads on the pre-organosolv extraction step of claims 1 and 27.  The 0 to 90% aqueous ethanol of Bozell reads on the first aqueous polar protic solvent mixture of claims 1, 2, and 5.  The about 100 °C temperature of Bozell falls within the temperature range of about 60 to about 100 °C of claims 1 and 27.
Constant and Bozell are analogous art because they are directed to the same field of endeavor as the claimed invention, namely lignin extraction and processing.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have conducted the extractives-removing step of Bozell prior to the organosolv extraction of Constant, and the motivation to have done so would have been, as Bozell suggests, that extractives obtained from such a step may be useful for making materials such as pesticides and pharmaceuticals.  (Id.).
Constant does not describe the obtained lignin as “highly pure lignin” or indicate that the obtained lignin has a lignin content of at least 97%, as is recited by claim 27.  However, the references teach a process using the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  According to the original specification, such a process achieves the highly pure lignin of claims 1 and 27.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. high purity lignin or a lignin material with a lignin content of at least 97%, would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 18: Constant teaches wheat straw.  (Constant, Abstract; 181, second column, Pulping; 182, Table 1).  The wheat straw of Constant reads on the claimed herbaceous biomass.  Additionally, Bozell teaches poplar and switchgrass.  (Bozell, ¶ 0021).  The poplar of Bozell reads on the claimed hardwood, and the switchgrass of Bozell reads on the claimed herbaceous biomass.
Claims 15 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Sandra Constant et al., Reactive Organosolv Lignin Extraction from Wheat Straw: Influence of Lewis Acid Catalysts on Structural and Chemical Properties of Lignins, 65 Industrial Crops and Products 180 (2015) (“Constant”) and WO 2016/033456 (“Bozell”) as evidenced by K. V. Sarkanen, Chemicals from Western Hardwoods and Agricultural Residues, Semiannual Report (October 1, 1977 - March 30, 1978), National Science Foundation, March 30, 1978, 30 pages (“Sarkanen”) and T. M. Wood & J. N. Saddler, Increasing the Availability of Cellulose in Biomass Materials, 160 Methods in Enzymology 3 (1988) (“Wood”), as applied above to claim 1, and further in view of US 2009/0069550 (“Belanger”).
Considering Claims 15 and 16: The teachings of Constant, Bozell, and evidentiary references Sarkanen and Wood are discussed above with regard to the obviousness rejection of claim 1.
	Constant further teaches that the lignin is precipitated by adding water to the black liquor obtained from the organosolv extraction.  (Constant, 181, second column, Pulping).  Constant is silent as to whether the lignin is precipitated under acidic conditions and does not specify the pH of the precipitation.  However, Belanger teaches that it is suitable to precipitate lignin extracted from a plant material in a solvent extraction by diluting with water and, optionally, lowering the pH to less than about 3 by addition of acid.  (Belanger, ¶ 0027).  Belanger is analogous art because it is directed to the same field of endeavor as the claimed invention, namely lignin extraction and processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the precipitation step of Constant by adding the acid of Belanger to achieve a pH in the range suggested by Belanger, and the motivation to have done so would have been, as Belanger suggests, that acids may be desirable in precipitating lignin from certain plant materials.  (Id.).
Response to Declaration
The Declaration under 37 C.F.R. § 1.132 dated February 23, 2022, is not sufficient to overcome the rejection of claims 1-3, 5, 9, 15, 16, 18, and 27 over Constant and the secondary references for the following reasons.
At ¶¶ 2-8 of the Declaration, Declarant discusses the disclosed invention and identifies, in general terms, certainadvantages.  These paragraphs do not constitute objective evidence of unexpected results based on a comparison between the claimed invention and closest prior art of record
At ¶ 9 of the Declaration, Declarant points to ¶¶ 89-92, 94, 95, and 106.  These paragraphs in the original disclosure describes differences between different types of lignin.  The differences are in degrees of condensation, functional group content, Klason lignin content, and glass transition temperature.  The Declarant appears to identify a product called “lifer lignin” as the inventive lignin.  However, neither the Declaration nor the specification describe the preparation of “lifer lignin.”  The term “lifer” is not one that would be familiar to one of ordinary skill in the art.  Moreover, at page 9 of the Remarks dated February 23, 2022, applicant stated that the term “Lifer” is not a tradename.  Thus, it is unclear to the examiner, what the word “lifer” means.  The examiner recognizes that ¶ 103 of the specification contains an example process for extracting lignin from aspen wood.  However, it isn’t clear from the specification or Declaration that the product of this process corresponds to the lifer lignin of the Declaration.  Thus, the examiner is not able to make any meaningful comparison between the process producing the allegedly advantageous lifer lignin, the claimed process, and the process of the closest prior art of record.
Further, one of ordinary skill would expect that different species of wood and different extractive techniques would give rise to lignins with different degrees of condensation, functional group content, Klason lignin content, and glass transition temperature.  One of ordinary skill would also expect that additional purification steps (e.g., the pre-organosolv extraction step of claim 1) would affect the structure and properties of a final product.  The examiner is not persuaded that the differences described in the Declaration would be understood to arise from anything more than expected differences arising from type of wood, extraction method, and purification steps.  It is also unclear what the practical significance of the differences are.  The examiner recognizes that Declarant states at ¶ 9 that higher Tg values of the “lifer lignin material” make it particularly suitable for melt spinning operations for conversion into carbon fibers.  But, Declarant provides no evidence of this effect and no evidence comparing the process used to produce the lignin exhibiting this effect with the claimed process or the process of the closest prior art.  
Response to Arguments
Applicant’s arguments in the remarks dated February 23, 2022, have been fully considered, and the examiner responds as follows.
At page 6 of the remarks, applicant argues that the obviousness rejection should be withdrawn because “the pretreatment step contemplated by Bozell was not used to obtain purified lignin but rather to remove other compounds in order to be able to recover the cellulose.”  This argument has been fully considered but is not found to be persuasive.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
At pages 6-8 of the remarks, applicant argues that the obviousness rejection should be withdrawn in view of the Declaration dated February 23, 2022.  This argument has been fully considered but is not found to be persuasive for the reasons given above in the section addressing the Declaration.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767